Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 19, 2022

                                        No. 04-19-00318-CV

                                      Leticia R. BENAVIDES,
                                              Appellant

                                                 v.

 Cristina B. ALEXANDER, as Permanent Guardian of the Person of Carlos Y. Benavides, Jr.;
 Carlos Y. Benavides, III; Rancho Viejo Cattle Company, Ltd.; Benavides Management, LLC;
       and Linda Cristina Alexander and Guillermo Benavides, as Managers of Benavides
                                     Management, LLC,
                                         Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2012CVQ-000161-D1
                        Honorable Honorable Jose A. Lopez, Judge Presiding


                                          ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

           Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.




                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court